CaseCase
     2:18-cr-20579-VAR-MKM
          2:17-mj-30566-DUTY ECF
                              ECFNo.
                                  No.22-1
                                      1 filed
                                            filed
                                                10/25/17
                                                  11/02/18 PageID.1
                                                             PageID.157
                                                                     PagePage
                                                                          1 of 17
                                                                               1 of 17
CaseCase
     2:18-cr-20579-VAR-MKM
          2:17-mj-30566-DUTY ECF
                              ECFNo.
                                  No.22-1
                                      1 filed
                                            filed
                                                10/25/17
                                                  11/02/18 PageID.2
                                                             PageID.158
                                                                     PagePage
                                                                          2 of 17
                                                                               2 of 17
CaseCase
     2:18-cr-20579-VAR-MKM
          2:17-mj-30566-DUTY ECF
                              ECFNo.
                                  No.22-1
                                      1 filed
                                            filed
                                                10/25/17
                                                  11/02/18 PageID.3
                                                             PageID.159
                                                                     PagePage
                                                                          3 of 17
                                                                               3 of 17
CaseCase
     2:18-cr-20579-VAR-MKM
          2:17-mj-30566-DUTY ECF
                              ECFNo.
                                  No.22-1
                                      1 filed
                                            filed
                                                10/25/17
                                                  11/02/18 PageID.4
                                                             PageID.160
                                                                     PagePage
                                                                          4 of 17
                                                                               4 of 17
CaseCase
     2:18-cr-20579-VAR-MKM
          2:17-mj-30566-DUTY ECF
                              ECFNo.
                                  No.22-1
                                      1 filed
                                            filed
                                                10/25/17
                                                  11/02/18 PageID.5
                                                             PageID.161
                                                                     PagePage
                                                                          5 of 17
                                                                               5 of 17
CaseCase
     2:18-cr-20579-VAR-MKM
          2:17-mj-30566-DUTY ECF
                              ECFNo.
                                  No.22-1
                                      1 filed
                                            filed
                                                10/25/17
                                                  11/02/18 PageID.6
                                                             PageID.162
                                                                     PagePage
                                                                          6 of 17
                                                                               6 of 17
CaseCase
     2:18-cr-20579-VAR-MKM
          2:17-mj-30566-DUTY ECF
                              ECFNo.
                                  No.22-1
                                      1 filed
                                            filed
                                                10/25/17
                                                  11/02/18 PageID.7
                                                             PageID.163
                                                                     PagePage
                                                                          7 of 17
                                                                               7 of 17
CaseCase
     2:18-cr-20579-VAR-MKM
          2:17-mj-30566-DUTY ECF
                              ECFNo.
                                  No.22-1
                                      1 filed
                                            filed
                                                10/25/17
                                                  11/02/18 PageID.8
                                                             PageID.164
                                                                     PagePage
                                                                          8 of 17
                                                                               8 of 17
CaseCase
     2:18-cr-20579-VAR-MKM
          2:17-mj-30566-DUTY ECF
                              ECFNo.
                                  No.22-1
                                      1 filed
                                            filed
                                                10/25/17
                                                  11/02/18 PageID.9
                                                             PageID.165
                                                                     PagePage
                                                                          9 of 17
                                                                               9 of 17
CaseCase
     2:18-cr-20579-VAR-MKM
         2:17-mj-30566-DUTY ECF
                            ECF No.
                                No. 22-1
                                    1 filed
                                          filed
                                             10/25/17
                                                11/02/18PageID.10
                                                          PageID.166
                                                                   PagePage
                                                                        10 of10
                                                                              17of 17
CaseCase
     2:18-cr-20579-VAR-MKM
         2:17-mj-30566-DUTY ECF
                            ECF No.
                                No. 22-1
                                    1 filed
                                          filed
                                             10/25/17
                                                11/02/18PageID.11
                                                          PageID.167
                                                                   PagePage
                                                                        11 of11
                                                                              17of 17
CaseCase
     2:18-cr-20579-VAR-MKM
         2:17-mj-30566-DUTY ECF
                            ECF No.
                                No. 22-1
                                    1 filed
                                          filed
                                             10/25/17
                                                11/02/18PageID.12
                                                          PageID.168
                                                                   PagePage
                                                                        12 of12
                                                                              17of 17
CaseCase
     2:18-cr-20579-VAR-MKM
         2:17-mj-30566-DUTY ECF
                            ECF No.
                                No. 22-1
                                    1 filed
                                          filed
                                             10/25/17
                                                11/02/18PageID.13
                                                          PageID.169
                                                                   PagePage
                                                                        13 of13
                                                                              17of 17
CaseCase
     2:18-cr-20579-VAR-MKM
         2:17-mj-30566-DUTY ECF
                            ECF No.
                                No. 22-1
                                    1 filed
                                          filed
                                             10/25/17
                                                11/02/18PageID.14
                                                          PageID.170
                                                                   PagePage
                                                                        14 of14
                                                                              17of 17
CaseCase
     2:18-cr-20579-VAR-MKM
         2:17-mj-30566-DUTY ECF
                            ECF No.
                                No. 22-1
                                    1 filed
                                          filed
                                             10/25/17
                                                11/02/18PageID.15
                                                          PageID.171
                                                                   PagePage
                                                                        15 of15
                                                                              17of 17
CaseCase
     2:18-cr-20579-VAR-MKM
         2:17-mj-30566-DUTY ECF
                            ECF No.
                                No. 22-1
                                    1 filed
                                          filed
                                             10/25/17
                                                11/02/18PageID.16
                                                          PageID.172
                                                                   PagePage
                                                                        16 of16
                                                                              17of 17
CaseCase
     2:18-cr-20579-VAR-MKM
         2:17-mj-30566-DUTY ECF
                            ECF No.
                                No. 22-1
                                    1 filed
                                          filed
                                             10/25/17
                                                11/02/18PageID.17
                                                          PageID.173
                                                                   PagePage
                                                                        17 of17
                                                                              17of 17
